Appellant county board of equalization of Kane county has filed a petition for a rehearing in which it urges a modification of our decision in this case published in 88 U. 219,50 P.2d 418, so as to vacate and set aside that part of the decision of the state tax commission affecting assessment of the property against the Municipal Acceptance Corporation. The part referred to reads: "It is the opinion of the Tax Commission that the property involved was not subject to assessment during the years in question to either the Fairbanks, Morse  Company or the Municipal Acceptance Corporation." We think no change or modification in the decision advisable or necessary. It will be noted from the opinion that the only matter before either the state tax commission or this court was the assessment against Fairbanks, Morse  Co., and that all that was approved and affirmed by us was the order of the state tax commission, which order reads: "It is ordered that the assessment made be vacated and cancelled." The only assessment made was that against Fairbanks, Morse  Co., and this order was affirmed for the reasons stated in our opinion. That was the only matter relating to the assessment of the property passed on or decided. *Page 229 
In doing so, the court neither approved nor disapproved the views expressed by the state tax commission in the quoted part of its opinion having reference to the assessment of the property against the Municipal Acceptance Corporation. It will be time enough to pass upon questions relating to that matter if and when an assessment is made against the Municipal Acceptance Corporation and a proper case is before this court involving such issue.
The petition for a rehearing is denied.